Citation Nr: 0716552	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.


REMAND

The veteran contends that the current 20 percent evaluation 
assigned for his low back disability does not accurately 
reflect the severity of his condition.  In addition, he 
contends that the disability has worsened since his most 
recent VA examination in July 2005.  Therefore, the Board has 
determined that he should be afforded another VA examination.

The Board also notes that at the November 2005 hearing, the 
veteran reported that he started receiving disability 
benefits from the Social Security Administration(SSA) in 
approximately 2001 based primarily upon his back disability.  
Neither the SSA decision awarding benefits nor the medical 
records used in reaching that determination are of record.  
The SSA decision and associated records could be pertinent to 
the veteran's claim and should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran is being followed by a private physician for his 
back disability.  The claims folder contains a September 2005 
statement from a nurse practitioner in the private 
physician's office as well as the report of a September 2005 
MRI, but no records of the private treatment have been 
obtained.  Such records could be supportive of the veteran's 
claim and therefore should be obtained.

Additionally, the Board notes that in August 2004, the 
veteran submitted a notice of disagreement with a March 2004  
rating decision denying his claim for total disability rating 
based on unemployability due to service-connected 
disabilities.  He has not been provided a Statement of the 
Case in response to this notice of disagreement.  As the 
August 2004 notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  In response to both of his claims, the 
veteran should be provided the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that he 
should submit any pertinent evidence in 
his possession.  In particular, the 
veteran should be requested to provide 
records pertaining to his private 
treatment for any service-connected 
disability during the period of these 
claims or the identifying information and 
any authorization necessary for VA to 
obtain the records on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  In any event, the RO or the AMC should 
obtain any pertinent VA treatment records 
for the period since October 2003.

5.  The RO or the AMC should obtain a copy 
of the decision awarding the veteran 
Social Security disability benefits and 
the records upon which the decision was 
based.

6.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the veteran's 
service-connected low back disability.  The 
veteran should be properly notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions 
expressed should also be provided.

7.  The veteran should also be afforded a 
general medical examination by a physician 
with appropriate expertise to determine the 
impact of all of the veteran's service-
connected disabilities on his 
employability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities are 
sufficient by themselves and without 
regard to the veteran's age to 
preclude him from performing any 
substantially gainful employment 
consistent with his education and 
industrial back ground.  The 
rationale for the opinion must also 
be provided.  In particular, if the 
examiner is of the opinion that the 
veteran is not unemployable due to 
service-connected disabilities, the 
examiner should identify the types 
of employment that are not 
precluded.

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  

10.  If the claim for a total rating based 
on unemployability due to service-connected 
disabilities is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
Statement of the Case and informed of the 
requirements to perfect an appeal with 
respect to this issue.

11.  If the claim for an increased rating 
for low back disability is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond.  

12.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


